Exhibit 10.02

 

SECOND AMENDMENT TO STANDARD OFFICE LEASE

THIS SECOND AMENDMENT TO STANDARD OFFICE LEASE  (this “Second Amendment”), dated
as of June 20, 2019 (the “Effective Date”), is made and entered into by and
between HOWARD STREET ASSOCIATES, LLC,  a Delaware limited liability company
(“Landlord”), and GLU MOBILE INC., a Delaware corporation (“Tenant”). 

RECITALS

A. Landlord and Tenant have entered into that certain Standard Office Lease
dated as of May 9, 2017 (the “Original Lease”), pursuant to which Landlord
agreed to lease to Tenant and Tenant agreed to lease from Landlord
approximately Fifty Seven Thousand Seventy Four (57,074) rentable square feet
designated as Suites 100 and 200 (the “Original Premises”) of the building
commonly known as 875 Howard Street, San Francisco, California    (the
“Building”), all as more particularly described in the Original Lease (a copy of
which is attached hereto as Exhibit A, and incorporated herein).   

B. Landlord has agreed to lease to Tenant approximately Four Thousand Three
Hundred and Seven (4,307) rentable square feet of additional space designated as
Suite 310 (the “Expansion Premises”), as depicted on Exhibit B attached hereto,
upon the terms and conditions set forth herein.        

C. Landlord and Tenant entered into that certain First Amendment to Office Lease
dated October 18, 2018 (the “First Amendment”) whereby the parties provided for
Tenant to install one condenser unit and three refrigerant lines. 

D. The parties desire to enter into this Second Amendment to provide for, among
other things,  the leasing of the Expansion Premises by Landlord to Tenant, upon
the terms and conditions set forth herein below. 

AGREEMENT

NOW THEREFORE, for good and valuable consideration the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:

1. Incorporation of Recitals/Exhibits and Definitions.  The Recitals and
Exhibits are hereby incorporated herein by this reference.  In the event of any
conflicts between the Original Lease and this Second  Amendment with respect to
the matters contemplated herein, the terms of this Second Amendment shall
control. All capitalized terms not herein defined shall have the meanings set
forth in the Original Lease.  The Original Lease, as amended by the First
Amendment, and this Second Amendment, may be collectively referred to as the
“Lease”.

2. Lease of the Expansion Premises.  Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Expansion Premises.  Such leasing shall
be upon all of the terms, covenants and conditions contained in the Original
Lease, as hereby amended and supplemented, except that Exhibit B to the Original
Lease (including without limitation all Schedules attached thereto) shall not
apply to the Expansion Premises or this Second Amendment.  Landlord and Tenant
hereby agree that the Term of the Lease with respect to the Expansion Premises
shall commence on the Expansion Premises Commencement Date (as hereinafter
defined), and shall expire on November 30, 2027 (concurrent with the expiration
of the Original Lease for the Original Premises).   The “Expansion Premises
Commencement Date” means the date two (2) weeks following the date on which
Landlord delivers the Expansion Premises to Tenant with Landlord’s Work (as
hereinafter defined) completed.   The Expansion Premises Commencement Date may
be established by the Notice of Term Dates attached hereto as Exhibit D.

3. Landlord’s Work.  Landlord’s Work shall mean that the Expansion Premises
shall be delivered in AS IS condition, broom clean, with base building systems
(including, but not limited to the mechanical, electrical and plumping systems,
life safety system, roof, structural systems, etc.), servicing the Expansion
Premises in good working order and condition, and with new Building standard
carpet installed in a color to be chosen by Tenant.  

 

 



1

Glu Mobile Second Amendment @ 875 Howard Street



 

4. Security Deposit.   Tenant shall not be required to increase the Security
Deposit contained in the Original Lease as part of this Second Amendment. 

5. Expansion Premises Base Rent.  Base Rent for the Expansion Premises for the
first twelve (12) months of the Term commencing on the Expansion Premises
Commencement Date is Eighty Four Dollars ($84.00) per rentable square foot, on
an annual basis, subject to Three Percent (3%) annual increases.   By way of
example only and assuming a June 1, 2019 Expansion Premises Commencement Date,
Base Rent for the Expansion Premises would be scheduled as follows: 

 

 

 

 

Period

Annual Base Rent

Monthly Base Rent

Annual Rental Rate
Per Rentable Sq. Ft.

 

 

 

 

**June 1, 2019- May 31, 2020

 $361,788.00

 $30,149.00

 $84.00

June 1, 2020 – May 31, 2021

 $372,641.64

 $31,053.47

 $86.52

June 1, 2021 – May 31, 2022

 $383,820.89

 $31,985.07

 $89.12

June 1, 2022 – May 31, 2023

 $395,335.52

 $32,944.63

 $91.79

June 1, 2023 – May 31, 2024

 $407,195.58

 $33,932.97

 $94.54

June 1, 2024 – May 31, 2025

 $419,411.45

 $34,950.95

 $97.38

June 1, 2025 – May 31, 2026

 $431,993.79

 $35,999.48

 $100.30

June 1, 2026 – May 31, 2027

 $444,953.61

 $37,079.47

 $103.31

June 1, 2027 – November 30, 2027

 $458,302.21

 $38,191.85

 $106.41

 

** To the extent the Expansion Premises Commencement Date is other than June 1,
2019, the parties shall enter into an amendment setting forth the above Base
Rent chart in the form of Exhibit D. 

6. Extension Option.  From and after the Expansion Premises Commencement Date,
the parties hereby agree that Tenant’s option to extend the Lease Term for the
Option Term pursuant to Section 2.1(c) of the Original Lease shall apply to, and
include, both the Original Premises and Expansion Premises.  The parties agree
that Tenant (and any Permitted Transferee Assignee) shall only have the right to
extend the Term and exercise the Extension Option with respect to both the
Original Premises and Expansion Premises together and at the same time.  

7. Direct Expenses/Tenant’s Proportionate Share.  Commencing on the Expansion
Premises Commencement Date, Tenant shall be responsible for Tennant’s
Proportionate Share of Direct Costs with respect to the Expansion Premises,
consistent with the terms, conditions and obligations of the Original Lease;
provided, however, that notwithstanding anything to the contrary set forth in
the Original Lease, for the purposes of calculating Tenant’s Proportionate Share
of Direct Costs with respect to the Expansion Premises, the Base Year shall be
the Calendar Year 2019.   Commencing upon the Expansion Premises Commencement
Date, Tenant’s Proportionate Share with respect to the Expansion Premises shall
be 2.32%.

8. Secured Bicycle Facilities.  Section 7(c)(ii) is hereby modified from “thirty
(30) bicycles” to “thirty two (32) bicycles”.  

9. Security System.  Landlord acknowledges and agrees that Tenant shall have the
right to perform certain work at and about the Expansion Premises and the
Original Premises in order to expand the scope of Tenant’s Security System (as
defined in Section 11(m) of the Original Lease) to include the Expansion
Premises, including without limitation (a) installing security card readers at
or about the Expansion Premises and surveillance cameras within the Expansion
Premises; (b) running network lines from Tenant’s MDF room located on the 2nd
floor of the Building (“Tenant’s 2nd Floor MDF Room”) to each ingress/egress
point at the Expansion Premises, in order to facilitate security card access to
the Expansion Premises; and (c)  running network lines from Tenant’s 2nd Floor
MDF Room to each surveillance camera installed within the Expansion Premises
(collectively, the “Expansion Premises Security System Work”).  The Expansion
Premises Security System Work shall be subject to, and performed in accordance
with, Section 11(m) of the Original Lease.  Tenant’s Surveillance cameras may be
installed only within the Original Premises and Expansion Premises, and not in
any other portion of the Building. 



2

Glu Mobile Second Amendment @ 875 Howard Street



 

10. Secured Areas.  The parties acknowledge and agree that the Secured Areas (as
defined in Section 12(a) of the Original Lease) may include, without limitation,
all or any portion of the Expansion Premises, to the extent so designated by
Tenant.

11. Brokers.  Each party warrants to the other that it has had no contact,
dealings or communications with any real estate brokerage firm or agent or other
person who can claim a right to a commission or finder's fee in connection with
the negotiation of this Second Amendment other than Colliers representing
Landlord and CBRE representing Tenant (“Brokers”)  and that no real estate
commissions or finder's fees are payable in connection herewith other than
to the Brokers.  Each party shall indemnify, defend and hold the other party
harmless from all expenses, claims, damages (including reasonable attorneys’
fees and costs) incurred by such other party as a result of its breach of this
warranty.  All brokers’ commissions shall be paid by Landlord to the Brokers
pursuant to a separate written agreement.

12. Parking Spaces.  Notwithstanding anything to the contrary contained in the
Original Lease, the parties hereby agree that Landlord shall provide Tenant with
one (1) additional unreserved parking pass, upon the same terms and conditions
as set forth in the Original Lease.

13. Signage.  Notwithstanding anything to the contrary contained in Article 31
of the Original Lease, the parties hereby agree that Landlord shall, at its sole
cost and expense, provide Tenant’s identifying signage consistent with the
Building standard signage program (and consistent with the signage currently
provided to Tenant by Landlord under the terms of the Original Lease) at the
entrance to the Expansion Premises.  Such signage shall be comparable to that
used by Landlord for other similar spaces in the Building, and shall be in
addition to all signage provided to Tenant by Landlord under the terms of the
Original Lease.

14. CASP.  Landlord hereby advises Tenant that the Building has not undergone an
inspection by a certified access specialist, and except to the extent expressly
set forth in this Lease, Landlord shall have no liability or responsibility to
make any repairs or modifications to the Premises or the Project in order to
comply with accessibility standards. The following disclosure is hereby made
pursuant to applicable California law:

A Certified Access Specialist (CASp) can inspect the subject premises and
determine whether the subject premises comply with all of the applicable
construction-related accessibility standards under state law. Although state law
does not require a CASp inspection of the subject premises, the commercial
property owner or lessor may not prohibit the lessee or tenant from obtaining a
CASp inspection of the subject premises for the occupancy or potential occupancy
of the lessee or tenant, if requested by the lessee or tenant. The parties shall
mutually agree on the arrangements for the time and manner of the CASp
inspection, the payment of the fee for the CASp inspection, and the cost of
making any repairs necessary to correct violations of construction-related
accessibility standards within the premises.” [Cal. Civ. Code Section 1938(e)].
Any CASp inspection shall be conducted in compliance with reasonable rules in
effect at the Building with regard to such inspections and shall be subject to
Landlord’s prior written consent.

15. Miscellaneous.    Except as amended or modified herein, all the terms of the
Original Lease shall remain in full force and effect and shall apply with the
same force and effect.    Submission of this instrument for examination or
signature by Tenant does not constitute an offer to lease or a reservation of or
option to lease. Neither party shall be bound by this Second Amendment until
Landlord and Tenant have both executed and delivered this Second Amendment to
the other party, notwithstanding Tenant’s execution and delivery of this
Second Amendment to Landlord.  Time is of the essence in this Second Amendment
and the Lease and each and all of their respective provisions.  Subject to the
provisions of the Lease as to assignment, the agreements, conditions and
provisions herein contained shall apply to and bind the heirs, executors,
administrators, successors and assigns of the parties hereto.  If any provisions
of this Second Amendment or the Lease shall be determined to be illegal or
unenforceable, such determination shall not affect any other provision of the
Lease and all such other provisions shall remain in full force and effect. The
language in all parts of the Lease shall be construed according to its normal
and usual meaning and not strictly for or against either Landlord or Tenant.
Neither this Second Amendment, the Lease, nor any notice nor

3

Glu Mobile Second Amendment @ 875 Howard Street



 

memorandum regarding the terms hereof, shall be recorded by Tenant. Any such
unauthorized recording shall give Landlord the right to declare a breach of the
Lease and pursue the remedies provided for therein.

[Signatures next page]

 





4

Glu Mobile Second Amendment @ 875 Howard Street



 

IN WITNESS WHEREOF, the parties have executed this Second Amendment as of the
date first written above.

 

 

 

 

 

LANDLORD:

HOWARD STREET ASSOCIATES LLC,

 

 

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:   Hudson Pacific Properties, L.P.,

 

 

 

         a Maryland limited partnership

 

 

 

         Its:  Sole Member

 

 

 

 

 

 

 

By:   Hudson Pacific Properties, Inc.,

 

 

 

         a Maryland corporation

 

 

 

         Its:  General Partner

 

 

 

 

 

 

 

         By:

   /s/ Mark T. Lammas

 

 

         Name:

Mark T. Lammas

 

 

         Title:

Chief Operating Officer, Chief Financial Officer & Treasurer

 

 

         Date:

June 20, 2019

 

 

 

 

 

 

 

 

 

 

 

 

 

TENANT:

GLU MOBILE INC.,

 

 

 

a Delaware corporation

 

 

 

 

 

 

 

 

 

 

 

Name:

   /s/ Scott J. Leichtner

 

 

Title:

Vice President and General Counsel

 

 

Date:

June 20, 2019

 

 

 

 

 

 



5

Glu Mobile Second Amendment @ 875 Howard Street



 

EXHIBIT A

(Original Lease)

 

 



EXHIBIT A

1

Glu Mobile Second Amendment @ 875 Howard Street

 



 

EXHIBIT B

(Expansion Premises)

 

 

 

Picture 3 [gluu20190630ex1002f5fd6001.jpg]

 



EXHIBIT B

1

Glu Mobile Second Amendment @ 875 Howard Street

 



 

 

EXHIBIT C

(San Francisco Administrative Code Chapter 38).

 

Picture 1 [gluu20190630ex1002f5fd6002.jpg]

 

 

 

Picture 2 [gluu20190630ex1002f5fd6003.jpg]

 

 



EXHIBIT  C

1

Glu Mobile Second Amendment @ 875 Howard Street

 

 



 

 

EXHIBIT D

(Notice of Term Dates)

 

 

To:

 

 

 

 

 

 

 

 

 

 

 

 

Re:Second Amendment to Office Lease dated __________, 2019 between HOWARD STREET
ASSOCIATES, LLC, a Delaware limited liability company ("Landlord"), and GLU
MOBILE INC., a Delaware corporation ("Tenant"), concerning Suite 310 of the
office building located at 875 Howard Street, San Francisco, California.

Gentlemen:

In accordance with the Second Amendment to Office Lease (the "Lease"), we wish
to advise you and/or confirm as follows:

1.The Expansion Premises Commencement Date is ______________ for a term of
__________________ ending on __________________.

2.Rent commenced to accrue on __________________, in the amount of
________________.

3.If the Expansion Premises Commencement Date other than the first day of the
month, the first billing will contain a pro rata adjustment.  Each billing
thereafter, with the exception of the final billing, shall be for the full
amount of the monthly installment as provided for in the Lease.

4.Your rent checks should be made payable to __________________ at
___________________.

5.The exact number of rentable/usable square feet within the Premises is
____________ square feet.

6.Tenant's Share as adjusted based upon the exact number of usable square feet
within the Premises is ________%.

 

 

 

 

 

 

"Landlord"

 

 

 

                                                                                           

 

a _____________________

 

 

 

By:                                                 

 

       Its:                                                 

 

Agreed to and Accepted

as of ____________, 201___.

 





EXHIBIT D

1

 Glu Mobile Second Amendment @ 875 Howard Street

 



 

 

 

 

 

 

 

 

 

"Tenant"

 

 

 

                                                                                           

 

a _____________________

 

 

 

By:                                                 

 

       Its:                                                 

 

 

EXHIBIT D

2

 Glu Mobile Second Amendment @ 875 Howard Street

 

